Citation Nr: 1434174	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for neuropathy of the lower extremities.

2. Entitlement to service connection for radiculopathy of the lower extremities.
	
3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to April 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010 and November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  The Virtual VA paperless claims processing system contains the December 2013 appeal brief and VA treatment records that have not been associated with the paper claims folder.

The issues of service connection for peripheral neuropathy and radiculopathy have been bifurcated by the Board into separate issues, as indicated in the title page of this document, for the purpose of clarity in development and adjudication.  The issues of service connection for peripheral neuropathy and radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's tinnitus had onset during service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 101(21), (24), 1110, 1154 (West 2002); 38 C.F.R. §§ 3.6(a), (d), 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for tinnitus, because it is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for certain chronic diseases, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2013).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2013).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As tinnitus is an organic disease of the nervous system, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of tinnitus, which was confirmed by an April 2011 VA examination report.  The Veteran asserts that his current tinnitus is due to exposure to loud noise while working on the flight line in service.  See statement received in September 2011.  The Veteran's DD 214 shows that his primary specialty was munitions system.  In September 2012, the Veteran submitted a copy of the Air Force Enlisted Specialty Code that lists the job title Munitions systems as "highly probable" of exposure to hazardous noise.  Given this background, the Veteran's assertions of exposure to hazardous noise are found to be consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  

Therefore, the question before the Board is whether the Veteran's current tinnitus is related to his accepted in-service noise exposure. 

On VA examination in April 2011, the examiner noted that the Veteran's service treatment records were reviewed but there was no enlistment or separation audiological evaluation in the record.  The Veteran denied having any jobs with loud noises in 2005 and 2006.  The examiner stated that due to the lack of acoustic damage and documentation to support a claim for tinnitus that tinnitus was not at least as likely related to his period of service.

In so concluding, the examiner appears to have relied on the Veteran's lack of detailed information regarding onset of tinnitus in service combined with the absence of service treatment records (STRs) documenting the condition.  The Board notes that a formal finding regarding the unavailability of the Veteran's complete STRs was completed in March 2010.  As such, the opinion is of diminished probative value because the examiner did not explain why the tinnitus would be unrelated to his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

By contrast, the Board finds the Veteran's lay statements regarding the onset of tinnitus to be credible and probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006).  The VA examiner did not consider the Veteran's report indicating that he has experience tinnitus since exposure to flight line noise in service.  Indeed, the Veteran's statement to VA examiner that he first noticed "buzzing" in service is consistent with the circumstances of his service.  The Board finds the Veteran's statements regarding the onset of tinnitus during service to be credible.  38 U.S.C.A. § 5107.  The Veteran is also competent to make this statement.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

In this case, there is competent, credible evidence that the Veteran was exposed to loud noise in service, experienced tinnitus in and since service, and thus his current tinnitus is related to his in-service noise exposure.   Therefore, after resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  The Veteran has a current diagnosis of tinnitus and the competent, credible and persuasive evidence places the onset of this condition in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).



ORDER

Service connection for tinnitus is granted.


REMAND

On review, the Board finds that further development is necessary regarding the claim of service connection for peripheral neuropathy/radiculopathy.  The record contains several written statements from private physicians, Dr. L and Dr. C.  These reports indicate that the Veteran's tingling and numbness in the bilateral lower extremities due to a back disability (which is service-connected).  Although there are some treatment records from these private providers, the record seems incomplete.  Any additional records of treatment or examination should be sought.  In addition, neither private physician provided a rationale for the opinions provided.  Furthermore, these opinions are contradicted by a May 2013 VA examination report which determined there was no evidence of peripheral neuropathy/radiculopathy.  Clarifying opinions are needed.  Any additional available VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Undertake appropriate development to obtain treatment records and clarifying opinions from (1) Dr. L and (2) Dr. C regarding the claim of service connection for peripheral neuropathy/radiculopathy.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After additional relevant records are obtained and associated with the claims file, obtain an addendum VA opinion.  If the requested opinion cannot be provided without an in-person examination, then one should be scheduled.  The examiner is to be provided access to the claims folder.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is asked to identify all current disabilities, including whether there is peripheral neuropathy and radiculopathy.  The examiner must address the private medical evidence, to include the Veteran's complaints related to his bilateral lower extremities.  

The VA examiner must also opine as to whether it is at least as likely as not that any identified disability was caused or aggravated (permanently made worse) by Veteran's service-connected back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In so doing, the examiner should address the statements and treatment records from Drs. L and C.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


